Order insofar as appealed from affirmed, without costs of this appeal to any party. Memorandum: In affirming we do not reach or pass upon whether the disclosure of the documents sought is barred by section 3101 (subd. [d], par. 2) of the Civil Practice Law and Rules. All concur, except Williams, P. J., who dissents and votes to reverse for the reasons stated in the dissenting memorandum in *756Cataldo v. County of Monroe (19 A D 2d 852). (Appeal from certain parts of an order of Monroe Special Term denying motion by defendant for disclosure by Monarch Insurance Co., of documents and oral testimony, etc.) Present — Williams, P. J., Goldman, Noonan and Del Vecchio, JJ.